Citation Nr: 1508151	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for loss of teeth.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in an April 2013 written statement, the Veteran indicated that she wished to revoke her previous power of attorney that appointed an agent as her representative.  See 38 C.F.R. § 14.631(f) (2014).  Accordingly, she proceeds unrepresented.

The issues of service connection for a low back disability and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA compensation purposes.

2.  Tinnitus was not shown in service or for many years thereafter, and the most probative opinion indicates that the Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard April 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA audiology examination in July 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the hearing loss and tinnitus claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the Veteran's hearing and tinnitus in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Hearing Loss

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for hearing loss.  She alleges in her April 2009 claim form that she experienced hearing loss during her final year of service due to aircraft exposure.

The Veteran's STRs reveal no complaints or findings of hearing loss.  Her service enlistment examination and a March 1981 report of medical examination reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.

At the July 2012 VA examination, the VA examiner reported the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
15
25
LEFT
20
25
25
25
25

Speech recognition scores using the Maryland CNC Test were 100 percent in each ear.  The VA examiner concluded that the Veteran had normal hearing bilaterally.

The VA examination did not demonstrate values that would constitute a hearing loss disability according to 38 C.F.R. § 3.385 because none of the auditory threshold values at 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater, and speech recognition scores using the Maryland CNC Test were not less than 94 percent.  In the absence of proof of a present disability, there can be no valid claim, and hearing loss has not been shown in this case regardless of the Veteran's contentions.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, because the evidence of record does not show that the Veteran has a current hearing loss disability, service connection for hearing loss must be denied.

Tinnitus

The Veteran seeks service connection for tinnitus.  As mentioned above, the Veteran reported that she was exposed to aircraft in service.  The Board notes that the Veteran's DD Form 214 shows that her military occupational specialty included flight operations coordinator and that she completed a flight operations coordinator course and was awarded a sharpshooters badge.  Thus, her exposure to loud noise during service is established.

The Veteran's STRs reveal no complaints or findings of tinnitus.  Her service enlistment examination and a March 1981 report of medical examination reveal no hearing complaints, ear complaints, or tinnitus.

The earliest evidence of record that mentions tinnitus is the Veteran's April 2009 claim form submitted more than 27 years after her separation from active service in November 1981.

At the July 2012 VA examination, the Veteran reported tinnitus with an onset approximately 8 years prior to the examination.  The examiner indicated review of the Veteran's claims file and opined that the tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner offered the following rationale for her conclusion: claims file is silent for tinnitus, and Veteran reports tinnitus onset was approximately in 2004, more than 20 years after military discharge.

The Board notes that an April 2009 VA record of treatment shows that the Veteran complained of ringing in bilateral ears for approximately 2 years.

The Board acknowledges that tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability and that the Veteran is competent to declare that she has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  What remains for consideration is whether there is a link or nexus between the Veteran's claimed disability and her service, to include her exposure to noise during service.

The examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the opinion reached.  Thus, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion in the record to the contrary.

The Veteran is competent to report on the onset and continuity of her current symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, even when a lay observer is competent to report symptoms, the credibility must be assessed.  The Veteran has reported varying onset dates for her tinnitus.  As such, the Board finds that, regarding the onset of her tinnitus, the Veteran is not a reliable historian.  In any case, the evidence shows that she has only reported an onset of tinnitus no less than 20 years after her separation from service.

Importantly, the Veteran has not alleged that her tinnitus began during service, and the question of whether tinnitus beginning decades after service is related to in-service noise exposure requires medical expertise to determine.  In this regard, there can be many different causes of tinnitus, such as trauma, disease, and drug ototoxicity to name a few.  Thus, whether the Veteran's tinnitus is related to her remote military noise exposure is a matter requiring medical expertise, which the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board accords significantly more probative value to the VA examiner's expert opinion than to any lay evidence of record, to include the Veteran's claim for benefits, suggesting that her tinnitus is etiologically related to her military service.

In summary, the Veteran does not contend and the evidence does not show that the Veteran suffered from tinnitus during service or for many years thereafter, and the most probative opinion of record indicates the Veteran's current tinnitus is not related to service.  Therefore, service connection for tinnitus must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and for tinnitus, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is necessary before the issues of entitlement to service connection for a low back disability and for loss of teeth are decided.

Regarding low back disability, January 2002 VA treatment records show that the Veteran has been diagnosed with lumbar strain and degenerative disc disease, DJD (degenerative joint disease) of the lumbar spine, and chronic low back pain.  While the Veteran was afforded a VA examination for the back in July 2012, it appears that the examiner based her opinion on an incomplete record.  Specifically, the Veteran submitted evidence subsequent to the VA examination showing back-related treatment, to include the following treatment records: outpatient orthopedic consult indicating a history of back pain for many years, work-up in the past noting a mild disk bulge at L4-L5 and mild bone degenerative disease in 1992 (October 11, 1994); and bulging disk in lower back with increased low back pain and positive SLR (straight leg raise) on left (October 20, 1997).

The VA examiner reported that there is not enough evidence to establish a nexus between a back disability and service, at least in part, because there were not records of post-service treatment until 2002.  As such, the Board finds that relevant post-service records should be requested on remand and that the Veteran should be afforded a new VA examination for the back.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, at least some of the missing records appear to be from a Federal department or agency as the Veteran's husband was in the military at the time of some of the Veteran's treatment, when she was treated as a dependent spouse.  Thus, those records should be requested pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Similarly, it appears that the evidence regarding the Veteran's loss of teeth is not currently associated with the claims file and should be requested on remand.  The Veteran and her husband submitted statements in June 2009 contending that the Veteran lost all of her teeth and that such loss is related to her military sexual trauma and/or her service-connected psychiatric disabilities related to that trauma. Specifically, in the Veteran's June 2009 statement, she contends that she had an abscess leading to the loss of all of her teeth and major surgery, to include bone grafting and implants, and that she could not bear going to the dentist due to her in-service trauma.  Service connection has been granted for PTSD, based on the military sexual trauma alleged.  See August 2012 rating decision.  As no records indicating such dental treatment appear to be currently associated with the claims file, they should be requested on remand.

Furthermore, to date, no examination has been conducted with respect to the dental issue.  The Veteran must be afforded a VA examination to determine the nature of any dental disability and for an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise related to service, to include as secondary to her service-connected psychiatric disabilities. 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2014).  Dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of the maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2014).  Thus, the VA examination should focus on whether the Veteran has a dental disability for which compensation may be granted.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated her for a back condition or a dental condition, to include records of treatment rendered while she was treated as a dependent spouse during her husband's service.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed low back disability, to include consideration of the Veteran's past diagnoses regarding the low back.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's low back condition.  Then, the examiner should provide an opinion as to whether any low back disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

3.  Additionally, schedule the Veteran for a VA dental examination.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner must identify any current dental conditions, to include any tooth loss and determine whether it is at least as likely as not (50 percent or greater probability) that any identified dental condition is related to trauma during the Veteran's military service,  The examiner must further determine whether there is loss of substance of the maxilla or mandible.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by or (b) aggravated by either the Veteran's service-connected posttraumatic stress disorder or eating disorder, to include whether her service-connected PTSD prevented her from seeking dental treatment and whether the lack of treatment caused the current dental condition.

A complete rationale for all opinions expressed must be provided.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and allow her an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


